Citation Nr: 0604915	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected allergic rhinitis with chronic sinusitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected urticaria, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from August 1988 to June 
1992.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  As much as the 
Board regrets further delay in the adjudication of this 
appeal, it finds that further evidentiary development is 
needed.  In July 2000, the Board ordered, among other things, 
that the veteran's Chapter 31 vocational rehabilitation 
records, if any, be obtained and associated with the claims 
file.  In its December 2003 remand order, the Board stated 
that the RO must attempt to obtain these records.  The 
record, to date, does not reflect that such effort was made.  
Failure to do so constitutes a due process defect under 
Stegall v. West, 11 Vet. App. 268 (1988), as the Board itself 
is deemed to have erred if it fails to ensure compliance with 
its remand directives.   

Second, as noted in the Board's 2003 remand order and as 
acknowledged by the RO in its September 2005 Supplemental 
Statement of the Case (SSOC), VA skin disorders rating 
criteria in 38 C.F.R. § 4.118 were revised effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Pre-
amended criteria did not include a Diagnostic Code specific 
to urticaria.  The RO initially evaluated this claim under 
closely analogous criteria, to include that for eczema (old 
Diagnostic Code 7806).  However, the new criteria, which 
became effective during the time period encompassed in this 
appeal, included a Code specific to urticaria.  It is now 
found in 38 C.F.R. § 4.118, Diagnostic Code 7825 (2005).    

Given that the Diagnostic Code specific to the diagnosed 
disability now is available, the Board finds that RO 
evaluation specifically discussing Diagnostic Code 7825 is in 
order.  The RO did consider other analogous Codes, as 
revised, as reflected in the September 2005 SSOC.  It did 
not, however, evaluate the claim under Diagnostic Code 7825.  
This should be accomplished while the case is on remand 
status.
 
Based on the foregoing, the appeal is remanded for the 
following actions:

1.  Obtain the veteran's Chapter 31 
vocational rehabilitation file, including 
all counseling and work-study records, if 
any, and associate them with the claims 
file.  If the file is unavailable, that 
fact should be documented in the veteran's 
claims folder. 

2.  Thereafter, review the entire claims 
file and then readjudicate the claim as to 
both issues on appeal.  The skin disorder 
claim must be evaluated based on applicable 
regulations and skin disability rating 
Codes, to include new Diagnostic Code 7825.  
If the decision remains unfavorable, then 
issue an updated SSOC and give the veteran 
and his accredited service representative 
an opportunity to respond.  Then, if in 
order, return the appeal to the Board.

The veteran is not required to respond until he receives 
further notice, but he has the right to submit additional 
evidence and argument on remanded matter(s).  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
development or other appropriate action be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

